Exhibit 10.26



UNIS-TongHe MMRIS Medical Technology Service Group (Henan) Co., Ltd

Cooperation Agreement



 

 

Party A:

Unis-TongHe Technology (Zhengzhou) Co., Ltd (Hereinafter referred to "Party A")



Legal Address:

South Shangdu Avenue, New County Seat, Zhongmou, Zhengzhou, Henan



Legal representative:

Luo Jianhui Position: Chairman Nationality: Chinese





 

Party B:

MMR Information Systems, Inc (Hereinafter referred to "Party B")



Legal Address:

2934 1/2 Beverly Glen Circle, #702 Los Angeles, CA 90077



Legal representative:

Robert Lorsch Position: Chairman



Nationality:

American



 

 

_____________
[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Chapter 1 General Provisions

 

Article 1:

Based on the "Law of the People's Republic of China on Chinese-Foreign
Contractual Joint Ventures" "Company Law of the People's Republic of China" and
the relevant Chinese law and regulations, China Unis-TongHe Technology
(Zhengzhou) Co., Ltd (hereinafter referred to Party "A") and

MMR Information Systems, Inc (hereinafter referred to Party "B") sign this
agreement under the premise of honest and equality in order to operate
UNIS-TongHe Medical Technology Service Group (Henan) Co., Ltd together
(Hereinafter referred to "Equity JV").





Article 2:

Name of the Equity JV: UNIS-TongHe MMRIS Medical Technology Service Group
(Henan) Co., Ltd.





Legal Address of the equity JV: Zhongmou, Henan, China



 



Article 3: The Equity JV is a limited liability company. The Equity JV shall
bear the liability to its debt to the maximum of its total assets. Each party
shall bear limited liability base on its share of investment or unpaid profits
and/or distributions.



Article 4:

The Equity JV is an enterprise legal person in China and subject to Chinese
legal jurisdiction and protection. The Equity JV engaged in business activities
must comply with Chinese Laws, Administrative Regulations, social ethics and
business ethics, shall be honest and keep faith, shall accept the supervision
from government and public, shall undertake social responsibility.



 

Chapter 2 Purpose and Business Scope

 

Article 5:

Purpose of the Equity JV: social value and commercial value maximization



Article 6:

Business Scope of the Equity JV: software and hardware of Medical IT industry,
deployment of personal heath records products and professional office health
records management systems products and other business scope that allowed by the
PRC medical industry laws and regulations.



Article 7:

Production scale of the Equity JV: 100 million RMB



 

Chapter 3 Investment and Cooperation Condition

Article 8:

Total investment amount of the Equity JV is RMB 100 million; registered RMB



--------------------------------------------------------------------------------



Party A provides [***] holds 60% shares of the Equity [***] Capital may be in
the form of intellectual property, Brand Value, publicly-traded capital stock
and cash.

Party B [***] holds 40% shares of the Equity JV. Capital may be in the form of
intellectual property, Brand Value, publicly-traded capital stock and cash.
 [***]

[***]

Article 9:

Register capital of the Equity JV shall be paid up [***]. The rest shall be paid
up within 60 months. In addition to any other conditions mutually agreed to
between Party A and Party B, Party B's contribution obligations are conditioned
on the Equity JV obtaining all necessary governmental and other approvals
required under the laws of the People's Republic of China.



Article 10:

[***] Party A should be responsible for market and customer development, provide
good service to customers, party A shall not be fraud or menace, or use other
unfair means to harm Party B's interest and reputation.



Article 11:

JV products should be provided by Party A and Party B as shall be determined by
the Board of Directors after formation, JV product brand should be that defined
by JV. Company name of product should be JV name, after-sales service should
from JV.



Article 12:

Party A and Party B agree to develop a mutually developed marketing plan and
operating budget [***].



Article 13

: Within the validity period of this agreement, Party B shall not provide MMR
product to any other china medical product developer, except (i) in connection
with a sale of Party B to any non-PRC United States entity or its affiliates, to
the extent such entity or affiliate operates in China [***] and (ii) in
connection with Party B's provision of services to such a non-PRC entity or its
affiliates (even if such entity or affiliate utilizes such services in
connection with its operations in China). Upon the execution of this agreement,
Party B shall terminate any binding agreement already exists with any other
China medical product developer, except as described above with respect to Party
B's provision of services to a United States entity or its affiliates in cases
where such entity or affiliate utilizes such services in connection with its
operations in China.



Article 14

: After the initial investment capital and cooperation conditions are provided
by both parties, JV will hire accountant registered in China to verify JV
investment and provide capital verification report, based on which JV will issue
funding certificate.



Article 15:

Any party shall not transfer all or part of cooperation conditions or rights
without prior written consent from the other party (except in connection with
the sale of shares in MMR to a Non-Chinese entity), and should submit for
approval from related governmental department and file changes to registration
authority. The other party has first right of refusal when any party transfer
its rights or cooperation conditions.



_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Article 16:

If an investment company with local government background invests in JV (which
shall require the approval of Party A and Party B), both parties shall
respectively transfer same proportion shares to this company. The other party
has first right of refusal when any party sell its shares.

Article 17:

JV registered capital adjustment should be approved by BOD, and submit for
approval by authority and filing changes to registration department.



               

Chapter 4 Board of Directors

 

Article 18:

The date of registration of the Equity JV shall be the date of the establishment
of the board of directors of the company



Article 19:

Board of Directors is composed of 5 directors, of which 2 shall be appointed by
Party A, 2 by Party B, and the 5th shall be mutually agreed and Chinese citizen.
In the case that an investment company with local government background joins in
JV, 5th director shall be appointed by this company. The Chairman of the board
shall be Chinese citizen, appointed by Party A and agreed by Party B. 1 Vice
chairman shall be appointed by both parties. Directors have 3 years tenure of
office, and once reappointed, can renew the term of office. When appointing and
replacing directors by each party，a written notice shall be submitted to the
board.



Article 20:

The Board of Directors is the company's highest power organization. It shall
decide all major issues. Resolution of matters will enter force after getting
approval from more than 4 of the 5 BOD members; however, no material actions may
be approved or taken by the board at a meeting unless all board members are
present and voting at such meeting (in person or by video conference).



Matters shall be decided upon through concerted agreement by the directors
participating in the meetings of the Board of Directors are:



Amending the company's articles of association

Dismissing the company

Adjusting the registered capital of the company

Pledging the company's capital

Transferring stock rights and cooperation condition of the company by one party
or several parties

Merging or separating the company

Modifying or amending the marketing plan and operating budget, as well as the
required capital to fund operations.



Additional material matters to be decided upon through concerted agreement by
the directors participating in the meetings of the Board of Directors may be
added at any time.

--------------------------------------------------------------------------------

Article 21:

The chairman of the Board is the legal representative of the company. When
failing to fulfill his obligations, the chairman of the Board shall authorize
vice chairman or other directors to represent the Equity JV to fulfill the
obligation for him.



Article 22:

The board of directors shall convene at least monthly by video conference during
the initial 2 years of operations and, thereafter, at least four meetings in
person or by video conference each year (with at least one such meeting being
held in the United States), called and presided over by the chairman. In case
the chairman is unable to call the meeting, he or she shall authorize the vice
chairman of the board or other directors of the board to call and preside over
the meeting. A meeting of the board of director may be convened upon a proposal
by more than one-third of the directors. At each such meeting, the board shall
discuss, at a minimum together with any other agenda items, the Equity JV's
operating budget and planned expenditures for the following 90 days, the Equity
JV's current performance as compared to the operating budget and marketing plan
and discussion of any pending requests for quotation (RFQs).



The meeting of the Board of Directors can only be held with the presence of at
least 4 of the directors; however, no material actions mentioned in Article 20
may be approved or taken by the board at a meeting unless all board members are
present and voting at such meeting (in person or by video conference). A
director, who fails to attend the meeting of the Board of Directors for some
reason shall present a certificate of entrustment entrusting another person to
attend the meeting on his behalf. A resolution of the material actions from the
meeting shall be passed by total members of the board of directors. The director
of the board who fails to attend the meeting in person or through a proxy
without a reasonable reason shall be regarded as having attended the meeting and
abstained from voting.

The notice for convening the meeting of the Board of Directors shall be
distributed to all the directors 10 days before the meeting. The meeting can be
held through telecommunication and make decisions.

The minutes of the meeting shall be kept on file.

 



Chapter 5 Board of Supervisors





Article 23: The Company shall have 1 supervisor, who shall be generated through
shareholder meeting. (Note: Decided by both parties). The term of office of a
supervisor is three years, upon the expiration of the term, a supervisor maybe
reappointed and serves another term if approved by Party A and Party B.



Article 24:

The Board of Supervisors or individual supervisors exercise the following
powers:



To examine the financial affairs of the company

To supervise the acts of the acts of the senior managers in respect of the
performance of their duties assigned by the company, and put forward proposals
for removal of the senior managers who violate laws, administrative regulations
or the company's articles of association, or the resolutions adopted by the
board of directors.

--------------------------------------------------------------------------------



To demand senior managers to rectify when their acts damage the interests of the
company.

To take legal proceedings against senior managers in accordance with the
provisions of company law

Supervisors shall attend the meeting of the board of directors as non-voting
members.

Article 25:

The board of supervisors shall convene a meeting at least once every year.
Supervisors may propose to convene an interim meeting of the board of
supervisors.



Article 26

: A resolution made by the board of supervisors shall be subject to adoption by
more than half of the supervisors.



 

Chapter 6 Business Management Office

 

Article 27:

The Equity JV shall establish a management office which shall be responsible for
its daily management.



Article 28

: The Equity JV shall have 1 general manager, 2 deputy general managers. The
general manager shall be hired by the Board of Directors and the deputy general
managers shall be hired by the general manager and approved by the Board of
Directors.



Article 29

: The general manager shall be responsible to the board of directors directly,
carry out the decisions of the Board of Directors and organize the daily works
on operation, technology and management of the Equity JV. The deputy general
managers shall assist the general manager in his work, if necessary, shall
exercise the duties of general manager after being authorized by General Manager
or the Board of Director.



Article 30:

General Manager and deputy general manager's term of office is 1 year and shall
be renewed annually by the Board of Directors.



Article 31

: In case general manger, deputy general managers and other senior
administrative personnel conduct graft or serious dereliction of duty, they may
be dismissed at any time upon the decision of the board.



 

Chapter 7 Taxation, Foreign Exchange Management finance and Accounting

 

Article 32

: The Equity JV shall process tax, foreign exchange and prepare financial and
accounting system in accordance with the related laws, regulations and rules of
the People's Republic of China and shall record in the government related
department.



 

Chapter 8 Profit Share

 

--------------------------------------------------------------------------------



Article 33

：The Equity JV shall allocate reserve funds, expansion funds and bonuses welfare
funds for staff and workers after payment of taxes. The proportion of allocation
shall be decided by the board of directors.



Article 34

：After paying the taxes in accordance with law and drawing the various funds,
the profits in net will be distributed [***].



Article 35

: [***].



 

Chapter 9 Staff

 

Article 36:

The employment, recruitment, dismissal and resignation of the staff and workers
of the Equity JV and their salary, welfare, labor insurance, labor protection,
labor discipline and other matters shall be handled according to the China labor
and social security laws and regulations.



 

 

Chapter 10 Duration, Termination and Liquidation of the Joint Venture

 

Article 37:

[***]



Article 38

: Through mutual consensus, cancellation or bankruptcy or others, shall in
accordance with the relevant laws and procedure of the People's Republic of
China to execute the termination.



Article 39

: The Equity JV should be in accordance with the relevant laws and procedure of
the People's Republic of china to do the liquidation if bankrupt or terminate.



 

Chapter 11 Settlement of Disputes

 

Article 40

: Any disputes arising from the execution of the contract shall be settled
through consultations between both parities. In case no settlement can be
reached through consultations, the disputes can be submitted to the China court
in Equity JV register place for arbitration.



 

Chapter 12 Language

 

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Article 41

: Chinese is the language for this agreement and its supplementary article,
under the premise of failure detailed description, English can be the
supplementary language.

 

Chapter 13 Supplementary Articles

 

Article 42

: Parties hereto may supplement through negotiation matters not mentioned
herein. Any supplementary agreement shall be written and act as a part of this
agreement and has the same legal effect. Without limiting this Article 42, the
Parties are executing that certain letter agreement of even date herewith
concurrently with the execution of this Agreement, and this Agreement shall not
take effect unless and until such letter agreement is also executed by the
Parties.





 

Party A:

Unis Tonghe Technology (Zhengzhou) Co., Ltd (Common Seal)





Legal Representative: __________________________(Signature)



Date:
Place: Beijing, China



 

Party B:

MMR information Systems, Inc.





Legal Representative: __________________________(Signature)



Date:
Place: Beijing, China